TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00053-CV


               Ken Paxton, Attorney General of the State of Texas, Appellant

                                               v.

                               City of Carrollton, Texas, Appellee


                FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-GV-12-000989, THE HONORABLE JAN SOIFER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Ken Paxton, Attorney General of the State of Texas, has filed an

unopposed motion to dismiss this appeal. We grant appellant’s motion and dismiss the appeal.

See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed on Appellant’s Motion

Filed: July 17, 2019